Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 and 8-9 are pending in the application.
Claims 6-7 and 10-12 have been cancelled by Applicant.	
	In the response filed 19 January 2022, claims 1-2, 4, 8, and 9 were amended.  These amendments have been entered.

Drawings
The drawings were received on 19 January 2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix (Reg. No. 37,313) on 18 February 2022.

The application has been amended as follows: 

The fourth paragraph of the body of claim 1 was amended as follows:
	--wherein each of said second trim units comprises a middle section extending between a pair of outward sections, each of said outward sections being oriented perpendicular to said middle section such that each of said second trim units has a u-shape, said middle section and each of said outward sections having a primary surface extending upwardly from said panel, a secondary surface angling upwardly from said primary surface and a tertiary surface angling away from said secondary surface, said tertiary surface lying on a plane being oriented parallel to said top side of said outer surface of said panel, said secondary surface sloping toward said second end of said panel;--

Claim 3 was amended as follows:
	--3.  The assembly according to claim 2, wherein  each of said end sections being oriented perpendicular to said central section such that each of said first trim units has a u-shape, said central section and each of said end sections having a first surface extending upwardly from said panel, each of said end sections having a second surface angling upwardly from said first surface and a third surface angling away from said second surface, said third surface lying on a plane being oriented parallel to said top side of said outer surface of said panel, said second surface sloping toward said first end of said panel.--

The fifth paragraph of the body of claim 4 was amended as follows:
	--wherein each of said first trim units comprises a central section extending between a pair of end sections, each of said end sections being oriented perpendicular to said central section such that each of said first trim units has a u- shape, said central section and each of said end sections having a first surface-extending upwardly from said panel, each of said end sections having a second surface angling upwardly from said first surface and a third surface angling away --

The first paragraph of the body of claim 9 was amended as follows:
	--a plurality of panels, each of said panels being elongated, each of said panels being positionable beneath [[a]] the fence having each of said panels extending between a respective pair of fence posts wherein each of said panels is configured to inhibit vegetation from growing beneath the fence, each of said panels having a first end, a second end and an outer surface extending therebetween, each of said panels being elongated between said first end and said second end, said outer surface having a top side and a bottom side, said bottom side resting on the ground having each of said first end and said second end being positioned adjacent to a respective one of the pair of fence posts;--
The second paragraph of the body of claim 9 was amended as follows:
	--a plurality of first trim units, each of said first trim units being coupled to a respective one of said panels, each of said first trim units being aligned with said first end of said respective panel, each of said first trim units extending partially around a respective fence post having the fence post standing on said top side of said outer surface of said panel, each of said first trim units comprising a central section extending between a pair of end sections, each of said end sections being oriented perpendicular to said central section such that each of said first trim units has a u-shape, said central section and each of said end sections having a first surface extending upwardly from said panel, a second surface angling upwardly from said first surface and a third surface angling away from said second surface, said third surface lying on a plane being oriented parallel to said top side of said outer surface of said panel, said second surface sloping toward said first end of said panel, each of said end sections having a distal end with respect to said --
The fourth paragraph of the body of claim 9 was amended as follows:
	--a plurality of second trim units, each of said second trim units being coupled to a respective one of said panels, each of said second trim units being aligned with said second end of said respective panel, each of said second trim units engaging said first trim unit on an adjacent [[on]] one of said panels when said panels are positioned beneath the fence, each of said first trim units and each of said second trim units surrounding the fence post for enhancing visual appeal of the fence posts, each of said second trim units comprising a middle section extending between a pair of outward sections, each of said outward sections being oriented perpendicular to said middle section such that each of said second trim units has a u-shape, said middle section and each of said outward sections having a primary surface extending upwardly from said panel, a secondary surface angling upwardly from said primary surface and a tertiary surface angling away from said secondary surface, said tertiary surface lying on a plane being oriented parallel to said top side of said outer surface of said panel, said secondary surface sloping toward said second end of said panel, each of said outward sections having a distal end with respect to said middle section, said distal end of each of said outward sections angling away from said middle section, said distal end of each of said outward sections being aligned with said second end, said distal end of each of said outward sections abutting said distal end of a respective one of said end sections of said first trim unit on said adjacent panel;--

Reasons for Allowance
Claims 1-5 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678